                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Kevin Maurice Linder,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:16-CV-00018-MOC
                                      )              5:03-CR-00041-MOC-1
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 2, 2018 Order.

                                               November 2, 2018
